Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 1 of 11




                    EXHIBIT F
          Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 2 of 11




From: Johann, Pamela (USACAN)
Sent: Tuesday, March 3, 2020 1:21 PM
To: Victoria Baranetsky
Subject: CIR v. DOL, No. 19-cv-5603, supplemental release

Hi Vickie,

The Department of Labor is providing this supplemental release of documents in response to your
FOIA requests Nos. 878010 and 878011. After a review of its earlier response, DOL located
additional responsive documents for release.

9 pages of additional records are attached. They correspond to the following OSHA inspection
numbers:

OSHA FOIAs 878010 / 878011-001 – Inspection 1377288 (2018)
OSHA FOIAs 878010 / 878011-002 – Inspection 1377288 (2019)
OSHA FOIAs 878010 / 878011-003 – Inspection 1327615 (2017)
OSHA FOIAs 878010 / 878011-004 – Inspection 1371705 (2018)
OSHA FOIAs 878010 / 878011-005 – Inspection 1343890 (2017)
OSHA FOIAs 878010 / 878011-006 – Inspection 1301593 (2017)
OSHA FOIAs 878010 / 878011-007 – Inspection 1344215 (2015)
OSHA FOIAs 878010 / 878011-008 – Inspection 1344215 (2016)
OSHA FOIAs 878010 / 878011-009 – Inspection 1344215 (2017)

Please let me know if you have any questions about this release.

Thanks,
Pam




Pam Johann | Assistant U.S. Attorney | Northern District of California |
450 Golden Gate Ave. | Box 36055 | San Francisco, CA 94102 |
T:              | F:
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 3 of 11




                                                                  OSHA FOIA 878010 / 878011-001
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 4 of 11




                                                 OSHA FOIA 878010 / 878011-002
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 5 of 11




                                                                  OSHA FOIA 878010 / 878011-003
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 6 of 11




                                                 OSHA FOIA 878010 / 878011-004
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 7 of 11




                                                                  OSHA FOIA 878010 / 878011-005
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 8 of 11




                                                                  OSHA FOIA 878010 / 878011-006
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 9 of 11




                                                                  OSHA FOIA 878010 / 878011-007
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 10 of 11




                                                                   OSHA FOIA 878010 / 878011-008
Case 3:19-cv-05603-SK Document 26-6 Filed 03/04/20 Page 11 of 11




                                                                   OSHA FOIA 878010 / 878011-009
